Citation Nr: 1413419	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to July 2003.  

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas after the Veteran relocated and that RO certified the appeal to the Board in June 2013.  

This matter was remanded by the Board in November 2013.  As discussed herein, the Board finds there has been substantial compliance with its remand directives; thus, the Board will proceed to adjudicate the appeal.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's sleep apnea did not have onset during active service, is not etiologically related to active service, and is not caused or aggravated by his service-connected asthma disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  


(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in January 2010.  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  

The Veteran was provided with a VA examination in March 2010 and the examination report has been associated with the claims file.  The Board found the resulting opinion to be inadequate in that it did not address the possibility of aggravation raised by the Veteran's claimed theory of secondary service connection; thus, an addendum opinion was obtained in December 2013.  The Board has considered the Veteran's statements that the March 2010 examination is inadequate, but as discussed further herein, the Board finds that the VA examination reports from March 2010 and December 2013, when taken as a whole and considered together, are adequate for the purpose of deciding the claim.  Each examiner reviewed the Veteran's claims file and medical history.  A physical examination of the Veteran with clinical findings was conducted in conjunction with the March 2010 examination.  Most important, each examiner provided clear explanations and rationale for the opinions stated which are consistent with examination findings and the other evidence of record.  

Finally, as noted above, this appeal was remanded by the Board in November 2013 for further development wherein the Board instructed the RO to obtain any updated VA treatment records and to obtain an addendum medical opinion.  An addendum opinion was obtained in December 2013.  It clarified the issue on appeal and is adequate for adjudication purposes.  Finally, after the required development was completed, the issue was readjudicated and the Veteran and his representative were sent a Supplemental Statement of the Case in December 2013.  Accordingly, the Board is satisfied there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2013).  

The Veteran claims entitlement to service connection for sleep apnea as secondary to his service-connected asthma disability.  The Veteran was granted service-connection for an asthma disability in a September 2003 decision.  In November 2009, he was diagnosed with obstructive sleep apnea (OSA) following a sleep study.  In January 2010, he filed a claim for service connection for his sleep apnea, which he considers to be secondary to his service-connected asthma disability.  

As an initial matter, the Board notes that the Veteran and his representative have not raised a theory of direct service connection for the claimed sleep apnea disability.  Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of sleep apnea or any chronic or recurrent symptoms of this disorder.  A report of medical history from February 2003 documents the Veteran's report of good health and he did not endorse frequent trouble sleeping.  A June 2003 separation exam documents normal clinical findings and while the examiner did note frequent trouble sleeping, the Veteran attributed it to his migraine headaches.  

Thereafter, VA treatment records note possible sleep apnea in August 2009 and diagnosis of OSA in November 2009.  Notably, the Veteran does not allege recurrent or continuous symptoms of sleep apnea during service and since service discharge.  The Board finds there is no competent and credible lay or medical evidence that establishes that sleep apnea first manifested in service or is otherwise etiologically related to an event or incident in service to warrant service connection on a direct basis.  

The Veteran was afforded a VA respiratory examination on March 2010.  The examiner reviewed the claims file and obtained a history from the Veteran.  The Veteran reported onset of symptoms including shortness of breath, snoring, and cessation of breathing, which were reported to him by his spouse prior to 2009, but which worsened in 2009 and eventually led to a sleep study and diagnosis of OSA in November 2009.  He was fitted with a continuous positive airway pressure (CPAP) machine in January 2010 which caused improvement in the sleep apnea condition.  The Veteran also reported that a therapist stated to him that the use of steroids in his asthma inhalers could cause obesity airway obstruction inducing OSA.  After a physical examination and review of the Veteran's medical history, the examiner opined that it was less likely as not that the Veteran's sleep apnea was caused by his asthma disability.  The examiner cited pertinent medical literature which showed no indication that asthma or its treatment could cause the Veteran's OSA to support the opinion.  

As stated above, an addendum opinion was requested in the Board's November 2013 remand decision to specifically address the question of whether the Veteran's sleep apnea had been aggravated by his service-connected asthma disability.  The December 2013 examiner reviewed the Veteran's claims file and VA treatment records and noted that the Veteran's asthma had been "well controlled" since the diagnosis of sleep apnea in November 2009.  He opined that the Veteran's sleep apnea symptoms have "no connection" with his asthma disability and provided the rationale that the Veteran's sleep apnea, which involved a closing of the upper airway nasopharynx, has "no relation" to his asthma, which affects the bronchioles and lower airways of the lungs.  The examiner clearly stated:  "These are two different medical conditions that have no relation to each other."  Further, he also noted that the Veteran's asthma does not interfere with the treatment of his sleep apnea.  

Although the December 2013 examiner did not specifically state that the Veteran's sleep apnea was not aggravated by the his asthma disability, the Board finds that the language employed by the examiner that the two medical conditions "have no relation to each other" contemplated both causation and aggravation relative to the asthma disability.  It thus follows that since the examiner's conclusion was based on his finding that there was "no connection" and "no relation" between the Veteran's asthma and sleep apnea, then it would not be possible for the service-connected asthma disability to aggravate the claimed sleep apnea disability.  

The December 2013 addendum opinion is distinguishable from that found inadequate in El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  In that case, a VA examiner's finding that the disability in question was caused by factors other than a service-connected disability did not address the issue of whether the claimed disability was nevertheless aggravated by the service-connected disability, irrespective of whether there was a causal relationship.  However, unlike the examiner's opinion in El-Amin, the December 2013 VA examiner's opinion was not based primarily on the fact that the claimed sleep apnea disability was caused by other factors; rather the examiner directly addressed the issue of whether it could be aggravated by the service-connected disability in stating that there was "no connection" and "no relation" between the claimed disability and the service-connected disability.  Implicit in this finding is that there could be no relationship whatsoever between the disabilities, either by way of causation or aggravation.  Thus, although the examiner did not use the word "aggravation" or similar language, the examiner's findings clearly addressed both the issue of causation and the issue of aggravation.  

The Board acknowledges the Veteran's own statements relating his sleep apnea to his service-connected asthma.  The Veteran, as a lay person, is competent to describe his observable symptoms.  Lay persons are competent to provide opinions on some medical issues, but as to the specific issue in this case, an opinion as to the cause of the sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran's testimony on the question of relating the current sleep apnea to service-connected asthma is not competent in the present case, because the Veteran is not competent to state an etiological opinion that this disease was caused by another disability, which would require knowledge of the complexities of the respiratory system and the various causes of sleep apnea.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no evidence that the Veteran has such medical expertise.  

The Board also acknowledges the Veteran's notice of disagreement and VA Form 9, in which he asserted that the March 2010 examiner's opinion was flawed due to reliance upon medical literature which did not show a link between asthma, a pulmonary disorder, and sleep apnea, a sleeping disorder.  The Veteran, submitted medical literature, including the International Classification of Sleep Disorders (ICSD), and reported the theories of two physicians, to support a link between asthma and sleep apnea.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts." Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the treatise evidence and medical theories cited by the Veteran are general in nature and do not contain any information or analysis specific to the Veteran's case.  As such, the evidence cited by the Veteran is afforded less probative value than the opinions of the VA examiners discussed above.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim).  

In sum, there is no competent evidence of record indicating that the Veteran's sleep apnea was caused or aggravated by his service-connected asthma disability.  Rather, the weight of the competent and probative evidence establishes that the Veteran's sleep apnea is not proximately due to or aggravated by his service-connected asthma disability.  As a preponderance of the evidence is against the claim for service connection for the Veteran's sleep apnea, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma, is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


